MEMORANDUM ORDER
SHADUR, District Judge.
This Court has today entered its Findings of Fact and Conclusions of Law granting preliminary injunctive relief requiring reinstatement of Almarc’s fired drivers pending determination of the merits of this action. Some added matters also require current consideration:
1. Local 705’s motion to supplement the record and to file added proposed findings of fact and conclusions of law is denied, as is Almarc’s post-hearing ex parte submission regarding two of the discharged drivers. Any claimed facts and legal issues posed by those submissions can be presented to the Court in proper fashion and addressed in connection with the determination on the merits.
2. No order is being entered against Local 705 with respect to a bond for medical insurance premium payments or for repayment of such premiums if Almarc prevails on the merits. Almarc chose voluntarily to provide such insurance coverage, apparently in an effort to avoid an adverse finding on the irreparable injury issue. It cannot make a condition of that voluntary decision the imposition of its cost on its litigation adversary.
3. This action is set for a status hearing December 8,1982 at 9 a.m. to consider implementation of the preliminary injunction and arrangements for the prompt consideration of the ultimate merits.